Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
1.	This initial office action is based on the application filed on December 18th, 2020, which claims 1-18 have been presented for examination.

Status of Claim
2.	Claims 1-18 are pending in the application and have been examined below, of which, claims 1, 11 and 12 are presented in independent form.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 10 2018 210 405.0, filed on 06/26/2018.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 12/18/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Notes


 				    Drawing objection
6.	The drawings are objected to because the labels/legends are missing from the drawings (See 37 CFR 1.83(a) and 1.84(n) and (o).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 

Claim Objections
7.	Claims 6, 11, 14, 15 objected to because of the following informalities:  
Claims 6 and 16 recites the limitation “wherein the requirements and properties…” This limitation should be changed to “wherein the requirements and/or properties…” (Independent claims 1 and 12 recites the limitation “the requirements and/or properties”.
Claim 11 recites the limitation “A computer program product comprising commands which, when executed by a computer, causes the computer to:”
This limitation should be changed to “A computer program product comprising instructions, the instructions stored in a non-transitory computer readable storage medium, when the instructions executed by a computer, causes the computer to:”
Claim 14 should be depended on claim 12 but not claim 2 (based on the limitation “wherein the enhancing…” which is recited in claim 12).
Claim 15 should be depended on claim 12 but not claim 14 (based on the limitation “wherein the determining…” which is recited in claim 12).
Claim 16 should be depended on claim 12 but not claim 5 (based on the limitation “wherein the requirements…” which is recited in claim 12).

Claims 14-18 should be changed to the system claims because claims 14-18 depend on claim 12 and claim 12 is defined as a system claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 12 -13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12-13 recite the limitations/elements “a service planning unit”, “a placement unit”, “an evaluation unit” and “an installation unit” render the claim indefinite since it is not clear what a service planning unit, a replacement unit, an evaluation unit and an installation unit are defined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



9.	Claims 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 12 recites "A system…”, the system comprising a service planning unit...; a placement unit... without reciting sufficient hardware support (note: a service planning unit…; a placement unit… have not been defined clearly in specification), thus the " A system “is interpreted as covering software list per se (non-statutory subject matter).
Claim 13 is also rejected under 35 U.S. C 101, since it is dependent on claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1-9 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maes et al. (US Pub. No. 2015/0100684 A1 –IDS filed on 12/18/2020 -- herein after Maes) in view of Ayyagari et al. (US Pub. No. 2019/0354403 A1 – herein after Ayyagari).


Regarding claim 1. 
Maes discloses 
A method for determining an installation location for an application to be installed in a distributed network environment (topologies can be defined where an applications template can include a topology model of which components should be deployed (e.g., what component to be deployed at which location)– See paragraph [0026]), the method comprising:
providing a machine-readable description of the application to be installed (The application model 140 can be employed to characterize a given application 110 for deployment on the cloud infrastructure 130, such as though metadata descriptions for various components of the application --See paragraphs [0010, 0012, 0020]);
enhancing the machine-readable description with further requirements and/or properties (the deployment manager 120 can automatically match requirements of the application 110 as specified by the model 140 and policy 150 with capabilities of the cloud 130 as specified by the resource offerings and metadata 160– See paragraphs [0010, 0021-0022, 0032, 0039, 0041, 0043]);
linking the application to be installed with an object identifier (the application 110 refers to these sets of components and artifacts which can also include repositories of such components and artifacts.  The application 110 can also be identified by pointers to the components and artifacts including individual pointers or pointers to a set of components – See paragraphs [0015, 0027]), [which comprises a designation that is unique throughout a system and reflects the enhanced machine-readable description and the requirements and/or properties of the application to be installed];
linking objects that exist in the distributed network environment with, in each case (a deployment manager 710 for matching a resource capability 720 for a cloud 730 with an application requirement 740 of an application.  The resource capabilities 720 can include resource offerings 750 that can be from a pool of resource offerings provided by a plurality of resource providers that support the cloud 730 – See paragraph [0041]), at least one further object identifier, that reflects at least one property of an object (The system 100 can dynamically (or statically) optimize and bind infrastructure resources (characterized by metadata properties) to applications 110 based on models 140 and policies 150 that characterize their requirements in terms of infrastructure properties. – See paragraphs [0010, 0022 and 0041]); 
 storing the object identifiers of the application to be installed (design metadata that can also describe infrastructure templates, application models, and policies.  Such instances can be stored in a database or repository (not shown) along with the application 110, application model 140, and policy 150– See paragraphs [0022]) and of the objects in the distributed network environment in a databases (the components could be distributing among remote devices across a network.  In one example, topologies can be defined where an applications template can include a topology model of which components should be deployed (e.g., what component to be deployed at which location).  In another example, the deployment manager 120 could be provided with a topology model and then determine the best infrastructure resources to match it.  In yet another example, after provisioning of the resources and deployment 
receiving a query regarding the application to be installed (Continuous integration of application components (e.g., integrated with existing applications they are developed and stored in a repository) can be supported as they are developed based on the deployment manager 120– See paragraphs [0013]); 
providing the stored object identifiers of the application to be installed and of the objects for an evaluation unit (The test manager 170 enables automated development testing, development for operations, and application security development, for example, based on determining best matching infrastructure by matching of application models 140 and policies 150 to infrastructure models as specified by the resource offerings and metadata 160.  Application models 140 can be specified for specific deployments or tests.  When selecting which model to use, this can be achieved via selecting from different models in a set of models or via matching of a label associated to different model types specified in policy, for example– See paragraph [0012]), [wherein the evaluation unit determines the installation location for the application to be installed while taking into account the object identifiers of the objects]; and 3Attorney Docket No.: 11371-20195A (2018P09473WOUS) 
receiving the determined installation location from the evaluation unit (topologies can be defined where an applications template can include a topology model of which components should be deployed (e.g., what component to be deployed at which location).  In another example, the deployment manager 120 could be provided 
Maes discloses the application model 140 can be employed to characterize a given application – See paragraph [0020].  The application 110 can also be identified by pointers to the components and artifacts including individual pointers or pointers to a set of components – See paragraph [0021].  Maes does not discloses object identifiers which comprises a designation that is unique throughout a system and reflects the enhanced machine-readable description and the requirements and/or properties of the application to be installed and wherein the evaluation unit determines the installation location for the application to be installed while taking into account the object identifiers of the objects.
Ayyagari discloses
object identifiers which comprises a designation that is unique throughout a system (databases that are associated object types (e.g., text, image, audio, tables, etc.), which are processed by embedded computing entities; executable procedures included within an embedded computing entity; storage locations or unique IDs of objects-- See paragraph [0027]) and reflects the enhanced machine-readable description and the requirements and/or properties of the application to be installed (Object-based storage stores data as objects that include: the data itself, expandable metadata, which generates a "smart" data object, and a globally unique identifier utilized to find the object as opposed to a fixed file location.  The metadata of smart data objects are information rich and can describe: the content of the data, 
wherein the evaluation unit determines the installation location for the application to be installed while taking into account the object identifiers of the objects (a function of management functions 108 identifies objects, determines locations of objects, and/or constrains which nodes may store an object.  Management functions 108 also includes functions and programs that determine the configurations (e.g., hardware and software features) of proxy nodes, compute nodes, storage entities, and/or storage nodes within networked computing environment 100.  In an example, management functions 108 determine the communication interfaces and storage devices of nodes and other computing resources…a globally unique identifier utilized to find the object as opposed to a fixed file location – See paragraphs [0003, 0013, 0027, 0031 and 0065]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Ayyagri’s teaching into Maes’s invention because incorporating Ayyagri’s teaching would enhance Maes to enable to provide database/repository that includes unique IDs objects/metadata utilized by a loading/deployment or installation as suggested by Ayyagri (paragraph [0027]).                                                                                                                                                                          
Regarding claim 2, the method of claim 1, 
Maes discloses
wherein the determined installation location is used for an automatic installation of the application to be installed (the deployment manager 120 can 

Regarding claim 3, the method of claim 1,  
Maes discloses
wherein the enhancing of the machine-readable description comprises an enhancement with security guidelines (application security development, for example, based on determining best matching infrastructure by matching of application models 140 and policies 150 to infrastructure models as specified by the resource offerings and metadata 160 – See paragraph [0012]).
Ayyagari also discloses
wherein the enhancing of the machine-readable description comprises an enhancement with security guidelines (storage 121 also includes a list of embedded computing entities accessible (e.g., purchased, licensed, etc.) by a user of device 120, in which security certificates correspond to embedded computing entities, and/or the configuration files of one or more embedded computing entities utilized by the user of device 120 – See paragraph [0040]).

Regarding claim 4, the method of claim 1,  
Ayyagari discloses 
wherein the determining of an installation location by the evaluation unit takes place while taking into account dependencies that exist between the objects and are described in the object identifiers of the objects (relationship between the object and other objects – See paragraphs [0003, 0013 and 0035]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Ayyagari’s teaching into Maes’ invention because incorporating Ayyagari’s teaching would enhance Maes to enable to identify objects an relationships of objects associated with the workload/application and further to determine the executable procedures and related computing entities that can potentially improve the performance of executing the workload/application as suggested by Ayyagari (paragraph [0035]).

Regarding claim 5, the method of claim 1, 
Maes discloses
wherein the properties of the objects comprise a guaranteed transmission bandwidth, a QoS value, an association with a logical group, an association with a logical topology, a physical place of use, properties of a physical or virtual connection, or a combination thereof (the deployment manager 120 can be used to move from testing to production which can be initiated by policy changes in terms of location (in production zone) and other production criteria on capacity, delays, quality of service (QoS) – See paragraphs [0013, 0026, 0041 and 0045]).
Ayyagari discloses
wherein the properties of the objects comprise a guaranteed transmission bandwidth, a QoS value, an association with a logical group, an association with a logical topology, a physical place of use, properties of a physical or virtual connection, or a combination thereof (paragraphs [0004, 0019, 0027, 0043-0044])

Regarding claim 6, the method of claim 1, 
Maes discloses
wherein the requirements and properties of the application to be installed comprise provision or deployment requirements, a necessary virtualizability, a maximum allowed latency time, a number of required VLAN interfaces, a responsibility regarding their management, existing security requirements, a QoS value required at a target address, an association with further applications and/or objects, or a combination thereof (deployment requirements and provisioned requirement – See paragraph [0009, 0016 and 0020]).  

Regarding claim 7, the method of claim 6, 
Ayyagri discloses
wherein the further applications and/or objects are uniquely identifiable (unique IDs of objects -- see paragraphs [0003, 0013, 0027]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Ayyagri’s teaching into Maes’ invention because incorporating Ayyagri’s teaching would enhance Maes to enable to expandable 

Regarding claim 8, the method of claim 1, 
Maes discloses
wherein the objects of the distributed network environment comprise physical devices physical devices, physical connections,  virtual connections, virtual services, logical topologies, or a combination thereof (define metadata and associate the metadata to infrastructure (e.g., via infrastructure templates and topologies). – See paragraphs [0033]).  

Regarding claim 9, the method of claim 8, 
Maes discloses
wherein each physical device of the physical devices has a known physical place of use (the components could be distributing among remote devices across a network– See paragraph [0026]). 
Ayyagari also discloses 
wherein each physical device of the physical devices has a known physical place of use (See paragraph [0020-0021]). 

Regarding claim 11. 
Maes and Ayyagari disclose
comprising commands which, when executed by a computer, causes the computer to:
Regarding claim 11, recites the same limitations as rejected claim 1 above.

Regarding claim 12. 
Maes discloses
A system for determining an installation location for an application to be installed in a distributed network environment (topologies can be defined where an applications template can include a topology model of which components should be deployed (e.g., what component to be deployed at which location), the system comprising: 
a service planning unit configured to: 
receive a machine-readable description of the application to be installed (The application model 140 can be employed to characterize a given application 110 for deployment on the cloud infrastructure 130, such as though metadata descriptions for various components of the application --See paragraphs [0010, 0012, 0020]);
 enhance the machine-readable description with further requirements and/or properties (the deployment manager 120 can automatically match requirements of the application 110 as specified by the model 140 and policy 150 with capabilities of the cloud 130 as specified by the resource offerings and metadata 160– See paragraphs [0010, 0021-0022, 0032, 0039, 0041, 0043]) , and link the application to be installed with an object identifier (the application 110 refers to these sets of components and artifacts which can also include repositories of such components and 
a database configured to store the object identifiers of the application to be installed and of the objects in the distributed network environment (design metadata that can also describe infrastructure templates, application models, and policies.  Such instances can be stored in a database or repository (not shown) along with the application 110, application model 140, and policy 150– See paragraphs [0022]), wherein objects that exist in the distributed network environment are linked with, in each case (a deployment manager 710 for matching a resource capability 720 for a cloud 730 with an application requirement 740 of an application.  The resource capabilities 720 can include resource offerings 750 that can be from a pool of resource offerings provided by a plurality of resource providers that support the cloud 730 – See paragraph [0041]), at least one further object identifier, that reflects at least one property of an object (The system 100 can dynamically (or statically) optimize and bind infrastructure resources (characterized by metadata properties) to applications 110 based on models 140 and policies 150 that characterize their requirements in terms of infrastructure properties. – See paragraphs [0010, 0022 and 0041]);
a placement unit configured to: receive a query regarding the application to be installed (Continuous integration of application components (e.g., integrated with receive the stored object identifiers of the application to be installed and of the objects for an evaluation unit (The test manager 170 enables automated development testing, development for operations, and application security development, for example, based on determining best matching infrastructure by matching of application models 140 and policies 150 to infrastructure models as specified by the resource offerings and metadata 160.  Application models 140 can be specified for specific deployments or tests.  When selecting which model to use, this can be achieved via selecting from different models in a set of models or via matching of a label associated to different model types specified in policy, for example– See paragraph [0012]); and 
receive a determined installation location from the evaluation unit (topologies can be defined where an applications template can include a topology model of which components should be deployed (e.g., what component to be deployed at which location).  In another example, the deployment manager 120 could be provided with a topology model and then determine the best infrastructure resources to match it – See paragraphs [0010, 0026, 0041, 0045]), [wherein the evaluation unit is configured to determine the installation location for the application to be installed while taking into account the object identifiers of the objects].  
Maes discloses the application model 140 can be employed to characterize a given application – See paragraph [0020].  The application 110 can also be identified by pointers to the components and artifacts including individual pointers or pointers to a set 
Ayyagari discloses
wherein the object identifier comprises a designation that is unique throughout the system (databases that are associated object types (e.g., text, image, audio, tables, etc.), which are processed by embedded computing entities; executable procedures included within an embedded computing entity; storage locations or unique IDs of objects-- See paragraph [0027]) and reflects the enhanced machine-readable description and the requirements and/or properties of the application to be installed (Object-based storage stores data as objects that include: the data itself, expandable metadata, which generates a "smart" data object, and a globally unique identifier utilized to find the object as opposed to a fixed file location.  The metadata of smart data objects are information rich and can describe: the content of the data, relationships between the object and other objects, and constraints associated with the object, such as object security. – See paragraph [0003]), and 
wherein the evaluation unit is configured to determine the installation location for the application to be installed while taking into account the object identifiers of the objects (a function of management functions 108 identifies objects, determines locations of objects, and/or constrains which nodes may store an object.  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Ayyagri’s teaching into Maes’s invention because incorporating Ayyagri’s teaching would enhance Maes to enable to provide database/repository that includes unique IDs objects/metadata utilized by a loading/deployment or installation as suggested by Ayyagri (paragraph [0027]).      
                                                                                                                                                                    
Regarding claim 13, recites the same limitations as rejected claim 2 above.
Regarding claim 14, recites the same limitations as rejected claim 3 above.
Regarding claim 15, recites the same limitations as rejected claim 4 above.
Regarding claim 16, recites the same limitations as rejected claim 6 above.
Regarding claim 17, recites the same limitations as rejected claim 7 above.
Regarding claim 18, recites the same limitations as rejected claim 8 above.

11.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maes and Ayyagari as applied to claim 1 above, and further in view of Ponnuswamy et al. (US Pub. No. 2019/0173736 A1 – herein after Pon)

Regarding claim 10, the method of claim 1, 
Pon discloses 
wherein the distributed network environment is divided into subnetworks (topology explorer, unified collector, and divided in to subnetworks – See Fig. 3B).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Pon’s teaching into Maes’ and Ayyagari’s inventions because incorporating Pon’s teaching would enhance Maes and Ayyagari to enable to publish to the downstream services at the conclusion of Topology Explorer's discovery epochas suggested by Pon (paragraph [0131]).

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Woods et al. (US Pub. No. 2019/0369979 A1) discloses the object identification data of the manifest may include a content addressable identifier (e.g., object's hash value) that uniquely identifies the object without being tied to a particular storage location (e.g., identifier is content addressable as opposed to location addressable) – See paragraph [0013].
Fawcett  (US Pub. No. 2016/0342405 A1) discloses receiving a "get application bundle request" (e.g., from computer processing element controller 622), the application bundle controller 621 can query/check an application bundle directory 607 (e.g., which 
Amiga et al. (US Pub. No. 2009/0241104 A1) discloses the management of applications in a computing environment often involves a significant number of computing operations, such as acquiring the application, deploying data objects in various locations, and configuring the application with respect to the deployed device – See Abstract and specification for more details.
Olderdissen et al. (US Pub. No. 2019/0220271 A1) discloses a critical update may address an issue pertaining to the proper operation and/or security of the component – See paragraph [0003].
Brown et al. (US Pub. No. 2006/0271341 A1) discloses a design tool includes a service definition model to enable abstract description of distributed computing systems and distributed applications.  The design tool also includes a schema to dictate how functional operations within the service definition model are to be specified as suggested by Brown (Abstract and specification for more details).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONGBAO NGUYEN/           Examiner, Art Unit 2192